ING Life Insurance and Annuity Company and its Variable Annuity Account C ING express VARIABLE ANNUITY Supplement dated May 6, 2014 to the Contract Prospectus and Statement of Additional Information, each dated April 29, 2011, as amended The following information updates and amends certain information contained in your variable annuity Contract Prospectus and Statement of Additional Information (“SAI”). Please read it carefully and keep it with your Contract Prospectus and SAI for future reference. IMPORTANT INFORMATION ABOUT THE COMPANY The first three paragraphs of The Company section of the Contract Prospectus and the first two paragraphs of the GENERAL INFORMATION AND HISTORY section of the SAI are deleted and replaced with the following: ING Life Insurance and Annuity Company (the “Company,” “we,” “us,” “our”) issues the contracts described in theprospectus and is responsible for providing each contract’s insurance and annuity benefits. All guarantees andbenefits provided under the contracts that are not related to the separate account are subject to the claims payingability of the Company and our general account. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an
